Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 17, 2014

                                     No. 04-13-00910-CV

                               IN THE INTEREST OF B.S. II,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-03051
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellee’s motion for extension of time to file its brief is granted. We order appellee’s
brief due April 1, 2014.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court